Case: 13-14672     Date Filed: 11/10/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-14672
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:12-cr-00224-ODE-GGB-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

ALBERTO GOMEZ-MARTINEZ,
a.k.a. Delfino,

                                                          Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (November 10, 2014)


Before ED CARNES, Chief Judge, TJOFLAT and WILSON, Circuit Judges.

PER CURIAM:

      Esther Panitch, appointed counsel for Alberto Gomez-Martinez, has moved

to withdraw from further representation of the appellant and filed a brief pursuant
              Case: 13-14672    Date Filed: 11/10/2014   Page: 2 of 2


to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel=s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel=s motion to withdraw is

GRANTED, and Gomez-Martinez’s conviction and sentence are AFFIRMED.




                                         2